Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-3, 5, and 7-13 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art Piemonte et al. teaches An information processing apparatus comprising: processing circuitry configured to: acquire traveling route information and traffic information relating to the traveling route; and control display of a driver intervention requiring section and an automatic driving available section of the traveling route on a time axis from a current point on a display device on a basis of the traveling route information and the traffic information
The second closest prior art Breisinger et al. teaches wherein the processing circuitry is configured to control display of a first section of the time axis from the current point to a first point, the first section having a first time scale, control display of a second section of the time axis from the first point to a second point with a time scale that changes from the first time scale to a second time scale reduced at a predetermined ratio with respect to the first time scale, control display of a third section of the time axis from the second point to a third point with the second time scale
Regarding claims 1, 12, and 13, Piemonte et al. taken independently or in combination with the prior art of record fails to teach or render obvious “control display of the driving vehicle intervention requiring section in the third section with a prescribed time length even if the driving vehicle intervention requiring section actually is equal to or smaller than the prescribed time length”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, is Hiroyuki (US 20170147989 A1) which teaches “A portable device that displays action plan information which involves a movement within an arbitrary period and/or execution support information of the action plan which involves the movement includes: a display unit, a display control unit, and a spatiotemporal action diagram display control unit. The display control unit displays a time coordinate axis on the display unit, displays the action plan information, which involves the movement along the time coordinate axis, and displays speed information of all movements included in the action plan information at an arbitrary time simultaneously. The spatiotemporal action diagram display control unit receives an input for correcting the speed information of the movement.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668